DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (China Patent Publication CN 107603169 A).
Regarding to claim 1, Wang teaches a carrier structure, comprising a strengthening layer comprising polysiloxane, 1 to 20wt% of silicon dioxide, and 60 to 85wt% of polyethylene terephthalate (PET) film, based on a total weight of the strengthening layer (Equivalent Abstract, the layer including 66 wt% of polyethylene terephthalate, 3.5 wt% nano-material which is silicon dioxide, and 3.5 wt% polysiloxane). The disclosed range of polysiloxane if not in the claimed range for polysiloxane, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the content of polysiloxane to be in the range of 5-30 wt% in order to increase protective capability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “a carrier having a release layer, the strengthening layer and a bonding layer sequentially formed thereon” in combination with the limitations recited in claim 1.
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “a method for fabricating an electronic package, comprising: providing the carrier structure of claim 1; performing a packaging process of an electronic element on the carrier structure; and removing the carrier structure” in combination with the limitations recited in claim 1. Please note the claim 1 describes a structure and claim 3 describes a method, combination of claim 1 and claim 3 should be a method claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Martin et al. (US 11,174,397), Lin et al. (US 2019/0196633), Tanabe et al. (US 2007 /0172646), Ramadas (US 2016/0088756), and Kozicki et al. (US 2021/0230763)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828